         Case 3:17-cv-05806-RJB Document 310 Filed 10/04/19 Page 1 of 6




1                                                   The Honorable Robert J. Bryan

2

3

4

5

6

7

8
                      UNITED STATES DISTRICT COURT
9                    WESTERN DISTRICT OF WASHINGTON

10    STATE OF WASHINGTON,                   CIVIL ACTION NO. 3:17-cv-05806-RJB
11                     Plaintiff,
                                             DECLARATION OF SEAN
12            v.                             MURPHY IN SUPPORT OF STATE
                                             OF WASHINGTON’S RESPONSE
13    THE GEO GROUP, INC.,                   TO THE COURT’S PROPOSED
                                             ORDER GRANTING SUMMARY
14                     Defendant.            JUDGMENT OF DISMISSAL (ECF NO.
                                             306)
15

16

17

18

19
20

21

22

23

24

25
26

     DECLARATION OF SEAN MURPHY IN                     ATTORNEY GENERAL OF WASHINGTON
                                                                Civil Rights Division
     SUPPORT OF STATE OF WASHINGTON’S                       800 Fifth Avenue, Suite 2000
     RESPONSE TO THE COURT’S PROPOSED                         Seattle, WA 98104-3188
     ORDER GRANTING SUMMARY JUDGMENT                               (206) 464-7744
     OF DISMISSAL
               Case 3:17-cv-05806-RJB Document 310 Filed 10/04/19 Page 2 of 6




 1             Under penalty of perjury under the laws of the United States of America, I, Sean
 2   Murphy, certify that the below is true and correct:
 3             1.     My name is Sean Murphy. I am over the age of 18 and competent to testify in this
 4   matter.
 5             2.     I am the Assistant Secretary for the Washington State Department of Social and
 6   Health Services (DSHS).         As the Assistant Secretary, I oversee the Behavioral Health
 7   Administration within DSHS. The Behavioral Health Administration operates the Child Study
 8   and Treatment Center, Eastern and Western State Hospitals, the Office of Forensic Mental
 9   Health Services, and the Special Commitment Center (SCC). Given my responsibilities, I am
10   familiar with the residential vocational programs that occur at the State Hospitals and the SCC.
11             3.     There are three Behavioral Health Administration institutions with work
12   programs available to their residents. Residents of the detention facilities participate in these
13   voluntary work training and vocational rehabilitation programs. These programs exist at Eastern
14   State Hospital (ESH), Western State Hospital (WSH) and the SCC. DSHS does not contract
15   with facilities that operate their own work programs at the facilities.
16   The Special Commitment Center
17             4.     The SCC is a total confinement facility within the Behavioral Health
18   Administration of DSHS that detains people pursuant to RCW 71.09, Washington’s Sexually
19   Violent Predator Statute. The SCC provides specialized mental health treatment for civilly
20   committed sex offenders who have completed their prison sentences. The SCC is a government
21   institution that is owned and operated entirely by Washington State. In Washington, there are no
22   comparable privately-owned or privately-operated total confinement facilities that house sex
23   offenders pursuant to RCW 71.09. In contrast, contractors do own and operate some of the LRAs,
24   as described below.
25             5.     The SCC maintains a Residential Vocational Program designed to provide
26   residents with basic work skills, work experience and evaluation to assist in developing

      DECLARATION OF SEAN MURPHY IN                         1             ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                         800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                           Seattle, WA 98104-3188
      ORDER GRANTING SUMMARY JUDGMENT                                                 (206) 464-7744
      OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 310 Filed 10/04/19 Page 3 of 6




 1   necessary skills for obtaining gainful employment and support transition and reentry into the
 2   community. Participation is a component of the SCC’s individualized treatment programs and
 3   the resident’s treatment teams are involved in job placement, as well as any work-related
 4   disciplinary issues. SCC has a range of vocational activities used to support the residents as a
 5   component of their treatment program. Pay rates range between $1.00 and $3.00 per hour, based
 6   on the resident’s treatment level and privilege within the institution.
 7   Western State Hospital
 8          6.       Western State Hospital (WSH) is a mental health treatment facility that houses
 9   persons involuntarily committed pursuant to RCW 71.05 and RCW 10.77. WSH runs its own
10   vocational rehabilitation program as part of active treatment programming in which a patient can
11   learn the basic requirements of work, develop the ability to cope with mental illness and its
12   effects, and prepare for discharge to a less restrictive setting. The WSH vocational program has
13   several paid work opportunities that are available to the patients, including laundry services,
14   custodial work, and work in the kitchen. WSH pays workers participating in its vocational
15   program the Federal Minimum Wage of $7.25 per hour for work performed.
16   Eastern State Hospital
17          7.      Eastern State Hospital (ESH) is a mental health treatment facility that houses
18   persons involuntarily committed pursuant to RCW 71.05 and RCW 10.77. The work readiness
19   programs prepare patients for employment when they leave the hospital and teach work readiness
20   skills, such as following directions, working with co-workers, and accepting feedback. The
21   depth of the skills training is based on the abilities of the participants. No patients at ESH work
22   in the laundry, kitchen, barbershop, or as custodians.
23   Less Restrictive Alternative Placements of SCC Residents
24          8.      Once a court determines that a resident of the SCC can be safely housed in the
25   community and it is in the resident’s best interest, the resident is considered for placement in a
26   Less Restrictive Alternative (LRA). An LRA placement is less restrictive than total confinement

      DECLARATION OF SEAN MURPHY IN                        2              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                         800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                           Seattle, WA 98104-3188
      ORDER GRANTING SUMMARY JUDGMENT                                                 (206) 464-7744
      OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 310 Filed 10/04/19 Page 4 of 6




 1   and may be in a residential facility program operated by DSHS, contracted by DSHS, or in the
 2   person’s own home in the community.
 3          9.      A Secure Community Transition Facility (SCTF) is an LRA residential facility
 4   program operated by DSHS. The program offers 24-hour intensive staffing and close proximity
 5   supervision by trained escorts when residents leave the facility. The state owns and operates two
 6   SCTFs: one on McNeil Island in Pierce County and the other in South Seattle in King County.
 7          10.     All SCTF residents must participate in a rigorous sex offender treatment program
 8   under the supervision of a certified sex offender treatment provider. The provider is appointed
 9   by a court and must provide the court, the SCTF program, the assigned Community Corrections
10   Officer, the attorney representing the resident and the prosecutor with periodic reports on the
11   resident's progress.
12          11.     The SCTF program also provides rehabilitation, including a residential life skills
13   program designed to assist each resident in attaining skills necessary for independent living
14   (budgeting and managing money, meal planning and shopping on a budget, managing personal
15   hygiene and doing laundry, cooking meals, washing dishes, and keeping the house clean). The
16   SCTF also has a work program to enable residents to work within the facility. Because it is a
17   government institution, it is exempt from Washington Minimum Wage, and SCTF residents are
18   paid $7.16/hour for that work. Residents can also engage in work outside the facility, in
19

20

21

22

23

24

25
26

      DECLARATION OF SEAN MURPHY IN                       3             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                       800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                         Seattle, WA 98104-3188
      ORDER GRANTING SUMMARY JUDGMENT                                               (206) 464-7744
      OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 310 Filed 10/04/19 Page 5 of 6




 1   community-based jobs; those residents are paid Washington Minimum Wage, or higher
 2   prevailing wages for that work.
 3          12.     In addition, Washington contracts with private companies for the care, treatment,
 4   and housing of former SCC residents released to LRAs in three separate facilities.
 5          13.     Residents of these LRAs also have vocational opportunities. They are supported
 6   in finding and maintaining work in the community. The Washington Minimum Wage applies to
 7   work done by residents of contract LRAs in community-based jobs.
 8      I declare under penalty of perjury under the laws of the United States that the foregoing is
 9   true and correct.
10      Dated this 1st day of October 2019 in Olympia, Washington.
11

12

13                                                Sean Murphy, Assistant Secretary
                                                  Behavioral Health Administration
14

15

16

17

18

19

20

21

22

23

24

25
26

      DECLARATION OF SEAN MURPHY IN                      4             ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                      800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                        Seattle, WA 98104-3188
      ORDER GRANTING SUMMARY JUDGMENT                                              (206) 464-7744
      OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 310 Filed 10/04/19 Page 6 of 6




1                                  CERTIFICATE OF SERVICE

2           I hereby certify that the foregoing document was electronically filed with the United

3    States District Court using the CM/ECF system. I certify that all participants in the case are

4    registered CM/ECF users and that service will be accomplished by the appellate CM/ECF

5    system.

6

7    Dated this 4th day of October 2019 in Seattle, Washington.

8
                                                 s/ Caitilin Hall
9                                                CAITILIN HALL
                                                 Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                    ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF SEAN MURPHY IN
                                                                               Civil Rights Division
       SUPPORT OF STATE OF WASHINGTON’S                                    800 Fifth Avenue, Suite 2000
       RESPONSE TO THE COURT’S PROPOSED                                      Seattle, WA 98104-3188
                                                                                  (206) 464-7744
       ORDER GRANTING SUMMARY JUDGMENT
       OF DISMISSAL
